307 S.W.3d 709 (2010)
Ellen M. ELICEIRI, Respondent,
v.
George L. ELICEIRI, Appellant.
No. ED 93623.
Missouri Court of Appeals, Eastern District, Division Three.
April 13, 2010.
Simone Haberstock McCartney, Saint Louis, MO, for Appellant.
Joanne Martin Descher, Saint Louis, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
George L. Eliceiri appeals the judgments denying him relief from qualified domestic relations orders entered in connection with the dissolution of his marriage *710 to Ellen M. Eliceiri. No error of law appears.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgments are affirmed under Rule 84.16(b).